           Case 1:19-cr-00640-RMB Document 14 Filed 02/06/20 Page 1 of 1



                               EPSTEIN SACKS PLLC
                                      ATTORNEYS AT LAW
                              100 LAFAYETTE STREET• SUITE 502

                                      NEW YORK, N .Y. 10013

                                          (212) 684 -1 230

                                        FAX (212) 571-5507
                                                                                 BENNETT M . EPSTEIN, ESQ ,
                                                                                   SARAH M. SACKS, ESQ .
                                              February 6, 2020

Hon. Richard M. Berman
Senior United States District Judge                                       USDCSDNY
Southern District of New York
                                                                          DOCUMENT
US Courthouse                         MEMO ENDORSED                       ELECTRONICALLY FILED
500 Pearl Street
New York, NY 10007                                                        DOC#:
                                                                          DATEF-IL-ED-:U~b-,lf-21:~~
                                                                                                - =-
via ECF

                                              Re: United States v. Edwin Alamo
                                              19 Cr. 640 (RMB)
Dear Judge Berman:

               I write with the consent of the Government to request a two-week adjournment of
the conference in this case now scheduled for February 11, 2020 at 10 am.

                Although previous status conferences have been adjourned in court, this is the
first such request to adjourn a scheduled conference without an appearance.

               The reason for the request is that the parties are in negotiations regarding a
possible disposition, and need additional time to work out the details of a written agreement.

               We consent to a speedy trial waiver until the date of the re-scheduled conference,
assuming such is granted. The parties are aware that Your Honor has referred a possible guilty
plea to the Magistrate Judge.




cc. via email to: Daniel Wolf, Esq.
    Assistant U.S. Attorney




                                                     SO ORDERED:           ~                  ~
                                                     Date: :1/1#/aoao       ~ul:,..r/ If.~"
                                                                                           t!• d l.   U.S.D.J.
